Case 20-00833-NGH          Doc 77    Filed 08/05/21 Entered 08/05/21 13:24:39             Desc Main
                                    Document      Page 1 of 2



Alexandra O. Caval, ISB#7999
Caval Law Office, P.C.
P.O. Box 1716
Twin Falls, ID 83303-1716
T: 208.733.2035
F: 208.733.3919
alex@cavallawoffice.com

Attorney for Anna Stehrenberger


                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF IDAHO

IN RE:                                               CHAPTER 7

TAMIO STEHRENBERGER,                                 CASE NO. 20-00833-NGH
ANNA STEHRENBERGER,

                Debtors.



         NOTICE OF CHANGE OF ADDRESS FOR ANNA STEHRENBERGER

        NOW COMES the Debtor, by and through her attorney Alexandra O. Caval, and hereby

notify the Court, trustee, and all other parties in interest of a change in address at:

Anna Stehrenberger
3277 S Sedgebrook Lane
Eagle, ID 83616


        DATED this 5th day of August, 2021.


                                                       /s/ Alexandra O. Caval
                                                       Alexandra O. Caval, Attorney for the Debtor




NOTICE OF CHANGE OF ADDRESS FOR ANNA STEHRENBERGER - 1
Case 20-00833-NGH        Doc 77    Filed 08/05/21 Entered 08/05/21 13:24:39   Desc Main
                                  Document      Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I, HEREBY CERTIFY that on August 5, 2021, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Office of the U.S. Trustee                      Blair Clark
ustp.region18.bs.ecf@usdoj.gov                  dbc@dbclarklaw.com

Tim Kurtz                                       Brent Wilson
trk@kurtztrustee.com                            bwilson@hawleytroxell.com



      AND I FURTHER CERTIFY that on such date I served the foregoing on the following
non CM/ECF Registered Participants in the manner indicated:

Anna Stehrenberger                        ___   U.S. Mail
3277 S Sedgebrook Lane                    ___   Hand Delivered
Eagle, ID 83616                           _X_   Email
                                          ___   Fax

Tamio Stehrenberger                       _X_   U.S. Mail
956 S. Lake Pointe Way                    ___   Hand Delivered
Eagle, ID 83616                           ___   Email
                                          ___   Fax

Michiko Stehrenberger                     _X_   U.S. Mail
2500 Blanchard Road                       ___   Hand Delivered
Santa Rosa Valley, CA 93012               ___   Email
                                          ___   Fax


/s/ Alexandra O. Caval
Alexandra O. Caval, Attorney for the Debtor




NOTICE OF CHANGE OF ADDRESS FOR ANNA STEHRENBERGER - 2
